Citation Nr: 1014750	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-02 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to February 15, 
2007.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from February 15, 2007. 

3.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from November 1950 to November 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that RO denied a higher evaluation for 
PTSD. 

By the way of a November 2009 rating decision, the RO 
increased the disability rating from 30 to 50 percent for 
PTSD, effective from February 15, 2007.  

It is noted that a claim for a total disability rating based 
on TDIU is part of an increased rating claim when such a 
claim is raised by the record.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  As explained below, the Veteran has 
asserted he is unable to work because of his PTSD symptoms 
and therefore, the issue is raised by the record and is 
properly before the Board.  See Id. 

For the sake of clarity, the Board has recharacterized the 
matter on appeal to reflect three separate issues.  The 
claims are delineated on the cover page of the instant 
decision.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Prior to February 15, 2007, the Veteran's PTSD involved 
no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).

1.	 Since February 15, 2007, the Veteran's PTSD has been 
manifested by no more than occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 30 percent 
for PTSD, prior to February 15, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for a higher evaluation of 70 percent, and 
no higher, for PTSD since February 15, 2007, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the July 2005 RO decision in the matter, VA 
sent a letter to the Veteran in May 2005 that addressed some 
notice elements concerning his claims.  The letter informed 
the Veteran of what evidence is required to substantiate the 
claims, and apprised the Veteran as to his and VA's 
respective duties for obtaining evidence.  In this case, 
although the original notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim regarding service 
connection, proper notice was provided in August 2006, 
following the receipt of the Veteran's notice of 
disagreement.  Following the August 2006 letter to the 
Veteran, the claim was readjudicated by the RO in a November 
2007 statement of the case.  See Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2008).  The Board finds that 
the VCAA duty to notify was fully satisfied as to the 
Veteran's claims.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with psychiatric examinations in June 2005 and in 
April 2007, in which the examiners addressed the severity of 
the Veteran's PTSD.  Although the last VA examination of 
record is three years old, the Veteran has not asserted nor 
does the evidence suggest that the symptoms manifested by his 
PTSD have worsened.  As such, the Board finds that there is 
sufficient medical evidence of record to adjudicate the 
claim. 

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2009).  

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 C.F.R. § 4.1. 

In cases involving a claim for an increased rating, VA's 
primary focus is upon the current level of the Veteran's 
disability.  This will include a review of medical and lay 
evidence of recording beginning one year prior to the time 
Veteran requested an increase rating.  That being said, VA 
will also review the history of the Veteran's disability in 
order to ensure that the decision regarding the current 
disability rating accounts for all the prior treatment and 
the severity of the disorder.   Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The VA rating schedule provides that psychiatric disorders 
other than eating disorders, including PTSD, are to be 
evaluated according to a General Rating Formula for Mental 
Disorders. 38 C.F.R. § 4.130. 
 
Under that formula, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.
 
A 70 percent rating may be assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 
 
A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411. 
 
The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but 
are examples providing guidance as to the type and degree of 
severity of these symptoms.  Consideration also must be given 
to factors outside the rating criteria in determining the 
level of occupational and social impairment.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2009).

Prior to February 15, 2007 

The Veteran filed his claim for a higher evaluation for PTSD 
in February 2005.  A review of the record shows that the 
Veteran receives VA mental health treatment.  Collectively, 
these treatment records show that the Veteran complaints of a 
depressed mood sleep impairment, panic attacks, irritability 
and anxiety.  

The Veteran underwent a VA psychiatric examination in June 
2005.  The examination report shows that the Veteran's 
symptoms due to PTSD are manifested by depressed mood, 
anxiety, sleep impairment, nightmares with panic attacks 
about three times a week that last up to an hour, 
estrangement from others and avoidance of thoughts, feelings 
and connection with others that stimulate re-experiences of 
traumatic events.  The examiner noted that the Veteran 
reported he had been employed for over 38 years as telephone 
technician.  He retired because his wife had a terminal 
illness and he needed to provide care for her.  

On mental status examination, the June 2005 examiner observed 
that the Veteran was oriented, and his appearance, hygiene, 
and behavior were appropriate.  The Veteran's communication, 
speech, and thought process were normal.  There was no 
evidence of delusion, hallucination, obsessive rituals, or 
suicidal or homicidal ideations.  The Veteran's judgment and 
memory were intact.  The examiner found that the Veteran was 
"able to establish and maintain effective work and social 
relationships." The examiner assigned the Veteran a GAF 
scaled score of 65 (some mild symptoms or some difficulty in 
social, occupational, or school functioning). 

The record also contains a September 2006 statement from R.L, 
the Veteran's companion for the past 10 years.  She states 
that she has observed the Veteran's panic attacks. 

Having reviewed the above, the Board finds that a 30 percent 
disability rating for service-connected PTSD for the period 
prior to February 15, 2007 remains warranted.  The nature and 
extent of symptomatology associated with PTSD for the time 
period in question best approximates the criteria for a 30 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Here, the objective impairment shown is of this approximate 
level of severity.

Collectively, the above evidence for this period shows that 
the Veteran's symptomatology is manifested by a depressed 
mood, anxiety, avoidance, estrangement, sleep impairment, 
nightmares, panic attacks and irritability.  This 
symptomatology most closely approximates the factors 
considered under the 30 percent disability rating.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.  The Board has 
considered the Veteran's reports that he experiences panic 
attacks about three times a week, which is indicative of more 
serious symptomatology.  At no point during this period, 
however, does the overall medical evidence show any 
impairment with speech, communication, memory, judgment, and 
thought process to warrant the next higher rating of 50 
percent.  Moreover, the June 2005 VA examiner found that the 
Veteran was able to establish and maintain effective 
relationships with others.  The overall severity of these and 
other manifestations of PTSD did not approach the level of 
severity consistent with a more serious level of disability 
contemplated by a 50 percent rating.  See Id. 

The Board has considered the various assigned GAF scores 
throughout this period.  It is noted that GAF is one of the 
medical findings that may be employed in that determination, 
and it is highly probative.  That being said, the assigned 
GAF scaled score does not determine the disability rating VA 
assigns.  See VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  Here, the VA treatment records from 
this period under review show the Veteran was assigned GAF 
scaled scores of 45 (indicative of serious symptoms).  
Earlier VA treatment records shows that this assigned scaled 
score also reflects the Veteran's adjustment to the death of 
his sister, and later VA treatment records noted that the 
Veteran reported he felt "lousy" in part due to sleep 
impairment from urinary frequency at night.  The June 2005 
examination report shows the Veteran's symptomatology was 
assigned GAF scaled score of 65 (mild symptoms), which is 
more consistent with the overall symptomatology shown 
throughout this period.  Given the findings on VA 
examination, which solely pertain to the symptomatology 
associated with the Veteran's PTSD, the most persuasive GAF 
score establishes a mild level of impairment contemplated by 
the criteria for the 30 percent disability rating.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
30 percent rating for PTSD for the time period prior to 
February 15, 2007. 

February 15, 2007 to the Present 

In February 2005, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  During that hearing, the 
Veteran asserted that his symptoms had worsened in severity. 

A review of the VA treatment records for this period show 
that the Veteran continued to seek mental health treatment 
for his PTSD disability.  These treatment records continue to 
reflect a GAF scaled score between 40 and 45. 

The Veteran was afforded another VA psychiatric examination 
in April 2007.  In addition to the symptomatology already 
noted above, the examination report shows that the Veteran's 
symptoms are also manifested by mood swings, unprovoked 
irritability, limited concentration and some memory problems.  
There was no impairment of thought process and judgment, and 
the Veteran denied symptoms of delusions, hallucinations, and 
suicidal or homicidal thoughts.  The examiner noted that the 
Veteran had behavioral, cognitive, social affective and 
somatic symptoms attributable to PTSD.  The examiner found 
that the Veteran had "some difficulty establish and maintain 
effective work and social relationships."  The examiner 
observed that the Veteran had intermittent inability to 
perform recreation or leisurely pursuits and he has 
difficulty in maintaining the family role functioning.  The 
examiner diagnosed the Veteran with severe PTSD.  A GAF 
scaled score of 40 (major impairment in several areas, such 
as work or school, or familial relations).  

After review of the evidence since February 15, 2007, the 
Board finds that the objective medical findings more closely 
approximate the criteria contemplated by a 70 percent 
disability rating under Diagnostic Code 9411.  

The most recent VA examination shows the Veteran was assigned 
a GAF that suggests serious symptomatology and the examiner 
characterized the Veteran's PTSD as severe.  Moreover, the 
record shows he had deficiencies in most areas, with 
difficulty adapting to stressful situations, disturbances in 
mood, and an impaired ability to establish and maintain 
effective relationships.  Indeed, although the examiner 
observed the Veteran's symptoms have only contributed to his 
some difficulty establishing and maintaining effective work 
and social relationships, it was also noted that the Veteran 
has difficulty maintaining the family role.  Based on the 
objective medical evidence and the examiner's finding of 
"severe" symptomatology associated with "major 
impairment", the evidence strongly indicates that a 70 
percent evaluation is more appropriate since February 15, 
2007.  See 38 C.F.R. § 4.130; Diagnostic Code 9411.   

At no point during the entire period under appeal do the 
signs and symptoms more nearly approximate the criteria for a 
100 percent rating for PTSD.  See 38 C.F.R. § 4.130.  For a 
100 percent disability rating, there would have to be 
objective medical evidence showing: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name, as required for a 100 percent 
schedular disability rating under Diagnostic Code 9411.  
38 C.F.R. § 4.130.  These findings are not evident in the 
record.  

Thus, the Board finds that the evidence more closely 
approximates an assignment of 70 percent, and no higher, for 
PTSD from February 15, 2007 to the present. 

Summary

In sum, the Board finds that the following staged evaluations 
for PTSD are appropriate: a 30 percent disability rating 
period prior to February 15, 2007 and a 70 percent disability 
rating thereafter.  The Board has considered whether 
additional "staged" ratings are in order, but sees no 
additional shift in severity to justify such.  38 C.F.R. § 
4.130; see Hart, 21 Vet. App. at 505.  Should the Veteran's 
disability change in the future, a higher evaluation may be 
assigned.

In the present case, the evidence does not reflect that the 
Veteran's PTSD has caused marked interference with employment 
beyond that which is already contemplated in the assigned 
evaluations, nor does it show that PTSD has necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In reaching these conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  The 
Board has found that the preponderance of the evidence is 
against a rating in excess of 30 percent rating is warranted 
prior to February 15, 2007, and supports a rating of 70 
percent, and no higher, thereafter.  b38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an increased evaluation in excess of 30 
percent for PTSD prior to February 15, 2007, is denied. 

Subject to the law and regulations governing payment of 
monetary benefits, an increased evaluation of 70 percent, and 
no higher, for PTSD from February 15, 2007, is granted.

REMAND

As noted above in the Introduction section, the Veteran has 
asserted that he unable to work due to his service-connected 
PTSD.  See June 2006 notice of disagreement and the report of 
the April 2007 psychiatric examination, page 1.  In a case by 
the Court of Appeals for Veterans Claims (Court), Rice v. 
Shinseki, 22 Vet. App. 447 (2009), it was held that a claim 
for a total disability rating based on TDIU is part of an 
increased rating claim when such a claim is raised by the 
record.  Id. The record reflects that this issue has been 
raised.  As such, the issue is properly before the Board.

In light of the Board's action in granting a 70 percent 
rating for the Veteran's PTSD, his disability satisfies the 
criteria set forth in 38 C.F.R. § 4.16(a) (2009).  In light 
of Rice, and pursuant to VA's duty to assist, VA must assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  Because the Veteran is unemployed and his service-
connected disability satisfies the percentage requirements 
set forth in 38 C.F.R. § 4.16(a), the Board finds that VA 
must obtain a medical opinion to determine whether it is at 
least as likely as not that his PTSD renders him unable to 
secure or follow a substantially gainful occupation because 
soliciting such an opinion is necessary to adjudicate this 
claim.  Thus, the Board has no discretion and must remand 
this matter to afford the Veteran a VA examination, the 
report of which must address the above inquiry.  See 
38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 
524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
appropriate VA examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All appropriate 
tests and studies should be conducted.  
Thereafter, the examiner should opine as 
to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his PTSD 
renders him unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.  

2.  Then adjudicate the TDIU claim.  If 
the benefit sought on appeal is not 
granted, the RO should issue the Veteran 
and his representative a supplemental 
statement of the case and provide the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


